DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2019/0254129 A1).

Regarding claim 1, Cho discloses a display device comprising: a
 panel assembly (Fig. 3 element 123 and equivalent in further figures, i.e. element 223 in Fig. 7 and Fig. 12 element 302) which displays an image; 
a housing (Fig. 3 element 101 and equivalent in further figures, i.e. element 201 in Fig. 5) in which the panel assembly is disposed (as shown in Fig. 4), the housing including a first edge area (Fig. 5 wherein the edge of element 201 parallel to element 233 is interpreted as the first edge area) extending along a first direction (wherein the first direction is parallel with the long axis of element 233) and a second edge area (Fig. 5 wherein the edge of element 201 perpendicular to the first edge area is interpreted as the second edge area) extending along a second direction intersecting the first direction (as shown in Fig. 5); 
a window (Fig. 3 element 121 and equivalent in further figures, i.e. element 221 in Fig. 6) disposing the panel assembly between the housing and the window (as shown in Figs. 3 and 6); 
a first waterproof member (Fig. 5 element 233) between the panel assembly and the housing at the first edge area thereof (as shown in Figs. 5 and 7), 
at the second edge area of the housing (as shown in Figs. 5 and 6):
(Fig. 5 element 231) between the window and the housing, the second waterproof member being disconnected from the first waterproof member to define a space therebetween ( as shown in Fig 5); 
the panel assembly including:
a plurality of members (as shown in Fig. 12) each protruded in the first direction further than an end of the first waterproof member to respectively define first edges of the plurality of members (as shown in Fig. 7), the first edges disposed in the space between the first and second waterproof members (as shown in Fig. 9), and
a first sealing member (Fig. 9 element 235) in contact with each of the first waterproof member, the second waterproof member, the first edges of the panel assembly, the window and the housing (as shown in Fig. 9), at the space between the first and second waterproof members (as shown in Fig. 9), 
wherein within the panel assembly, a first edge among the first edges of the plurality of members includes at least one of a concave portion of the first edge (as shown in Fig. 18 marked as element “R” wherein element 623b is understood to correspond with element 323b as shown in Fig. 12).
While the embodiment as shown in Fig. 12 does not disclose wherein for each of the plurality of members protruded in the first direction further than the end of the first waterproof member, protruded distances of the first edges from the end of the first waterproof member increase as a cross-sectional distance from the plurality of members to the window decreases to form a stepped shape of the panel assembly at the first edges thereof, one of ordinary skill in the art would have recognized that this limitation is merely a matter of engineering implementation and that the amount of (as shown in Fig. 7) and would have been motivated to utilize such a combination of embodiments in order to ensure the adequate bonding between the first sealing member and the plurality of members of the panel assembly.

Regarding claim 2, Cho discloses the device as set forth in claim 1 above and further wherein the plurality of members protruded in the first direction further than the end of the first waterproof member include: 
a display member including:
a polarizing film (Fig. 12 element 321b); and 
a display panel (as described in Paragraph [0087] between elements 323a and 323b) further from the window than the polarizing film (as shown in Fig. 12); and
an optical adhesive film (Fig. 12 element 321a) closer to the window than the polarizing film (as shown in Fig. 12).


Claims 3-4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 2 above, and further in view of Yamazaki (US 2018/0074553 A1).

Regarding claim 3, Cho discloses the device as set wherein an entirety of a first edge of the optical adhesive film is disposed further in the first direction from the end of the first waterproof member than an entirety of a first edge of the polarizing film. forth in claim 2 above and wherein the first edge of the optical adhesive film and the first edge of the polarizing film are disposed beyond the first waterproof member (as shown in Fig. 12).
Cho does not expressly disclose wherein an entirety of a first edge of the optical adhesive film is disposed further in the first direction than an entirety of a first edge of the polarizing film.
Yamazaki teaches wherein an entirety of a first edge of an optical adhesive film (Fig. 36 element 156) is disposed further in a first direction (as shown in Fig. 36, the optical adhesive is disposed further in both horizontal directions) than an entirety of a first edge of a polarizing film (Fig. 36 element 132).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an optical adhesive film disposed further in the first direction beyond the first waterproof member than an entirety of a first edge of the polarizing film as taught by Yamazaki in the device of Cho in order to ensure that the whole of the polarizing film is adhered to the window.

Regarding claim 4, Cho in view of Yamazaki discloses the device as set forth in claim 3 above and further wherein the plurality of members protruded in the first direction further than the end of the first waterproof member further include a cover panel (Cho Fig. 12 element 329) which is disposed further from the window than each of the polarizing film, the optical adhesive film and the display panel (as shown in Cho Fig. 12), and the cover panel protrudes in the first direction further than the end of the first waterproof member (Cho Fig. 12 element 413b) to define a first edge of the cover panel which is disposed in the space between the first and second waterproof members (as shown in Cho Fig. 12 wherein the second waterproof member is interpreted as element 413a) and is in contact with the first sealing member (Cho Fig. 12 element 435) in the space (as shown in Cho Fig. 12).

Regarding claim 6, Cho in view of Yamazaki discloses the device as set forth in claim 4 above and further wherein an entirety of a first edge of the display panel (as interpreted in claim 1 above) is disposed further in the first direction from the end of the first waterproof member than an entirety of the first edge of the cover panel (as shown in Cho Fig. 12).

Regarding claim 7, Cho in view of Yamazaki discloses the device as set forth in claim 6 above and further 
wherein the housing further includes a third edge area (second short edge of Cho element 201 in Fig. 5) extending along the second direction and spaced apart from the second edge area along the first direction (as shown in Cho Fig. 5), and 

a third waterproof member (Cho Fig. 5 second element 231) between the window and the housing at the third edge area thereof (as shown in Cho Fig. 6 wherein the detail is understood to be typical of the cross sections through elements 231), and 
a second sealing member (Cho Fig. 9 element 235 wherein the figure is understood to be typical of the region between the long and short waterproof members 233 and 231 as shown in Fig. 5) in contact with each of the first waterproof member, the third waterproof member, the panel assembly, the window and the housing (as shown in Cho Fig. 9), 
wherein the plurality of members of the panel assembly are each protruded in a direction opposite to the first direction further than an end of the third waterproof member to respectively define second edges of the plurality of members, each second edge being in contact with the second sealing member (as shown in Cho Figs. 6, 7, and 9), and 
protruded distances of the second edges from the end of the third waterproof member increase as the cross-sectional distance from the plurality of members to the window decreases to form a stepped shape of the panel assembly at the second edges thereof (as shown in Cho Fig. 7).


Allowable Subject Matter


Claim 20 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes wherein, within the display member, a first sub-edge of the display panel and a first sub-edge of the polarizing film are aligned with each other.  None of the reference art of record discloses or renders obvious such a combination.

Claims 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any rejections under 35 USC 112.

Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 1-4 and 6, a combination of limitations that includes wherein the plurality of members of the panel assembly respectively define second edges thereof which are opposite to the first edges thereof along a direction opposite to the first direction, the second edges being aligned with each other.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 1-4, a combination of limitations that includes wherein along the second direction, a first portion of the first edge of the cover panel is disposed closer to an end of the panel assembly than a second portion of the first edge of the cover panel, and along a direction opposite to the first direction, the first portion of the first edge of the cover panel is disposed further from a first edge of the display panel than the second portion of the first edge of the cover panel.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claims 10-11, as depending from, and therefore encompassing all of the features and limitations of, objected claim 9, these claims are objected to for similar reasons.
	
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 1-4 and 6, a combination of limitations that includes wherein, within the display member, a first sub-edge of the display panel and a first sub-edge of the polarizing film are aligned with each other.  None of the reference art of record discloses or renders obvious such a combination.


Regarding claims 13-15, as depending from, and therefore encompassing all of the features and limitations of, objected claim 12, these claims are objected to for similar reasons.

Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 1-2, a combination of limitations that includes wherein along the second direction, a first portion of a first edge of the optical adhesive film is disposed closer to an end of the panel assembly than a second portion of the first edge of the optical adhesive film, and along the first direction, the first portion of the first edge of the optical adhesive film is disposed further from a first edge of the polarizing film than the second portion of the first edge of the optical adhesive film.  None of the reference art of record discloses or renders obvious such a combination.


Regarding claims 17-19, as depending from, and therefore encompassing all of the features and limitations of, objected claim 16, these claims are objected to for similar reasons.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".


Response to Arguments

Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive.  The applicant has argued that the Cho reference does not disclose wherein a first edge among the first edges of the plurality of members includes at least one of a concave portion of the first edge and a convex portion of the first edge, however the examiner respectfully disagrees.  As is shown in the plan view in Figure 18, element 623b of the plurality of members is shown to have an edge having a concave portion, “R”, in the bonding area which overlaps the sealing member as interpreted and detailed in the rejections above.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841